WILBUR K. MILLER, Circuit Judge
(dissenting).
Although rejected by the Curtis employees by a vote of 28 to one, the union thereafter continued to picket the company. The Board held that, under these circumstances, the picketing constituted a violation of § 8(b) (1) (A) of the Taft-Hartley Act1 in that it restrained or coerced employees in the exercise of guaranteed rights, saying inter alia:
“ * * * There can be no1 more direct deprivation of the employees’ freedom of choice than to impose upon them a collective bargaining agent they have not chosen or have expressly rejected. * * * ”
There can be no doubt that the purpose of the Teamsters’ picketing was either to compel Curtis employees to join the union in order to keep on working, or to put pressure on the employer to grant recognition to the very union its employees had just rejected.2
Section 8(b) (1) of the Labor Act makes it an unfair labor practice for a union “to restrain or coerce (A) employees in the exercise of the rights guaranteed” in § 7.3 The latter section guarantees to employees “the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and * * * to refrain from any or all of such activities * * * .”
When these two sections of the statute are read together, it becomes clear that it is immaterial whether the union restrains or coerces the employees directly or through the medium of the employer. For using the employer as an economic club does not protect the union from a *554charge of illegal coercion if such coercion in fact results. Thus, both of the only two possible purposes of the picketing are illegal. The purposes of it being unlawful under the plain language of the Act, the picketing itself is, of course, illegal.
In effect, the majority hold it lawful for the Hoffa labor organization, after it had been repudiated almost unanimously by the employees, to put a picket line around the place of business in an effort to force the employer to tell the employees to join the union or be discharged — i. e., in an attempt to force the employees into the union they had just emphatically rejected. Such an interpretation of the Act, which I think is clearly wrong, is an invitation to labor racketeers and hoodlums to use its processes for unlawful purposes.

. 61 Stat. 140 (1947), 29 U.S.C.A. § 158 (b) (l) (A).


. After the union lost the election, the pickets carried signs reading: “Teamsters Union No. 639 AFB wants employees of Curtis Bros, to join them to gain union wages, hours and working conditions.-’